Name: Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria
 Type: Regulation
 Subject Matter: Europe;  health;  cooperation policy;  agricultural activity
 Date Published: nan

 14. 3 . 91 Official Journal of the European Communities No L 67/17 COUNCIL REGULATION (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Article 1 The Community shall take urgent action to supply Romania and Bulgaria with agricultural and medical products . Expenditure on this action shall be limited to ECU (budget) 100 million , of which ECU 20 million shall be for aid in the form of medical products. Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ ' liament (2), Article 2 For the purposes of this action, with regard to agricultural products : 1 . the Community shall transfer agricultural products available as a result of intervention free of charge to Romania and Bulgaria ; in response to specific requests concerning products not available from intervention stocks, products may be mobilized on the Community market ; 2. supply costs shall be met by the Community and suppliers shall be chosen by tendering procedure. Trans ­ port costs shall be borne by the Community unless the recipient country itself takes the products over in the Community. These costs may include processing of products mobilized as provided for in paragraph 1 ; 3 . as an exception, and for reasons arising only from the urgency of the action, the Commission may choose the supplier by direct agreement ; 4. no export refund shall be granted, or monetary compensatory amounts applied in respect of the products supplied under this action. Having regard to the opinion of the Economic and Social Committee (3), Whereas agricultural and medical products should be made available to Romania and Bulgaria to improve the food supply and health conditions of the peoples of these two countries, without jeopardizing progress towards a system of supply based on market rules ; whereas the Community has agricultural products in storage as a result of intervention measures and, in view of the situation on the market, priority should be given, in carrying out this action, to supplying these products ; whereas, further, provision should be made for mobilizing agricultural products on the Community market in response to specific requests ; whereas regularization of the agricul ­ tural markets may also be achieved by supplying such products in processed form ; Whereas the action proposed is essentially humanitarian in its aim and should therefore be based also upon Article 235 of the Treaty ; Whereas it is necessary to verify that the agricultural and medical products supplied to Romania and Bulgaria under this measure are used as intended ; whereas, apart from the powers of the Court of Auditors in this regard, the Commission must be afforded the opportunity of monitoring the operations in question on the spot, with the help, if necessary, of external monitoring bodies ; Whereas it is for the Commission to lay down detailed rules for implementing this measure, Article 3 The accounting value of the products transferred to Romania and Bulgaria shall be determined using the procedure laid down in Article 13 of Regulation (EEC) No 729/70 (4), as last amended by Regulation (EEC) No 2048/88 0. Article 4 The Commission shall be responsible for verifying on the spot the delivery operations and the application of the criteria adopted when the aid is distributed to the people .(') OJ No C 22, 30 . 1 . 1991 , p. 10 . (2) Opinion delivered on 22 February 1991 (not yet published in the Official ¢ Journal). (3) Opinion delivered on 30 January 1991 (not yet published in the Official Journal). (4) OJ No L 94, 28 . 4. 1970, p. 13 . 0 OJ No L 185, 15. 7. 1988, p. 1 . No L 67/ 18 Official Journal of the European Communities 14. 3 . 91 Article 5 1 . The Commission shall be responsible for imple ­ menting this action . 2. Except where emergency medical aid is concerned, detailed rules for the application of this Regulation shall be adopted using the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 ('), as last amended by Regulation (EEC) No 3577/90 (2), or, as appropriate, the corresponding Articles of other Regulations on common organization of the market. Article 6 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1991 . For the Council The President J. F. POOS (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17 . 12 . 1990, p . 23.